231 P.3d 840 (2010)
In re the Termination of Destiny ROBERTS and Andrew Roberts.
No. 84132-2.
Supreme Court of Washington.
May 7, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered this matter at its April 27, 2010, Motion Calendar and unanimously agreed to continue the matter to this Court's June 3, 2010, En Banc Conference. Upon further consideration, the Department unanimously agreed that the following ordered be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioners' Motion for Discretionary Review is granted limited to the issue of whether children in parental-rights termination proceedings have a constitutional right to counsel. This leaves undisturbed the Court of Appeals decision granting the motion to reverse and remand for a new trial in which the children are represented by counsel, based on the concession that the trial court should have appointed counsel for the children pursuant to statute. Although review is granted on the constitutional issue, the trial court is hereby authorized to proceed with the new trial while that issue is pending before this Court.
For the Court
/s/MADSEN, C.J.
CHIEF JUSTICE